Exhibit 10.4

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****).
Term Sheet
INDIANA HARBOR COKE CO. L.P. – ARCELOR MITTAL USA
COKE PURCHASE AGREEMENT
September 5, 2013
Parties:
ArcelorMittal USA (“AMUSA”)
Indiana Harbor Coke Company L.P. (“IHCC”)
AMUSA and IHCC will be known individually as “Party” and collectively as
“Parties”
Existing Agreement:
“Existing Agreement” refers to the Amended and Restated Coke Purchase Agreement
dated as of February 19, 1998 by and between Indiana Harbor Coke Company, L.P.
and Inland Steel Company, predecessor to AMUSA, as amended and/or supplemented,
including, without limitation, as amended by the Amendment to Coke Purchase
Agreement and Letter Agreement, with an Effective Date of March 31, 2001.
Term:
The terms set forth in this Term Sheet and the subsequent agreement will
commence on 10/1/2013 and continue through 10/1/2023 (the “Renewal Term”). The
Existing Agreement will be modified to incorporate the terms of this Term Sheet.
Renewal Option:
The Renewal Option for periods beyond October 1, 2023 shall mirror the terms of
the Article II, Section 2.2 of the Existing Agreement, subject to replacing the
referenced computer model with calculation examples and formulas in the
schedules and the other changes specifically referenced herein. AMUSA will have
the right to rescind the exercise of any Renewal Option if, within ninety (90)
days after receiving IHCC’s calculation of its incremental capital requirements
and the resulting change in the rates proposed to be charged, including
supporting documentation reasonably requested by AMUSA, AMUSA, in its sole
discretion, rejects the amount of such incremental capital. For the first five
years of any extension beyond 2023 (i.e., from 2023 – 2028), there will be a
continuation of the return on capital payment at the rate of $*****/net ton of
furnace coke. This is in addition to the return on incremental capital for the
extension period. 
In any case, after termination of the agreement, AMUSA will have no liability
for the residual value of IHCC’s facilities.





--------------------------------------------------------------------------------

 




Capital Expenditure Finality
IHCC has invested (or will invest) sufficient capital to provide service during
the Renewal Term such that IHCC will continue to meet the Minimum Coke Purchase
Requirement (***** Tons) of furnace coke meeting the quality specification as
set forth in the Existing Agreement at the pricing set forth in the agreement as
modified by this term sheet.
For purposes of this Agreement, “Current Laws” means all laws and regulations,
including without limitation environmental laws and regulations, in effect as of
October 1, 2013, as well as permits in effect as of October 1, 2013 and as may
be modified by the NOV negotiation discussed herein (“Current Laws”).
The obligation of IHCC to meet the Minimum Coke Purchase Requirement will not be
affected by IHCC’s compliance with Current Laws.
IHCC and Cokenergy are currently engaged in settlement negotiations with the
United States Environmental Protection Agency and Indiana Department of
Environmental Management for resolution of Notices of Violation (“NOV
negotiation”). The outcome is unknown. Notwithstanding the outcome of such NOV
negotiation or IHCC’s compliance with Current Laws, the total contribution of
capital for purposes of the pricing to AMUSA shall under no circumstances be
increased. Even if IHCC is obligated to expend or contribute additional capital
or fines as a result of the NOV negotiation, such additional capital
expenditures or fines shall not be recoverable from AMUSA.
For the avoidance of doubt, in the event that Cokenergy’s action or inaction
causes IHCC to be non-compliant with Current Laws, IHCC shall continue to have
an obligation to meet the Minimum Coke Purchase Requirement at the prices set
forth herein.


2



--------------------------------------------------------------------------------

 




Refurbishment expense Cap
For purposes of this Agreement, the expense caps will be annualized. Machinery
consists of the pusher charger machines, Door Machines (for purposes of this
Agreement, “utility car” means door machine), hot car and locomotive.
For the period April 1, 2013 to December 31, 2013, the maximum AMUSA liability
for repair and maintenance expense categorized as oven batteries shall be
$*****/ton (based on the required minimum tonnage)
For the period April 1, 2013 to December 31, 2013, the maximum AMUSA liability
for repair and maintenance expense categorized as total machinery shall be
$*****/ton (based on the required minimum tonnage)
For the period January 1, 2014 to December 31, 2014, the maximum AMUSA liability
for repair and maintenance expense categorized as oven batteries shall be
$*****/ton (based on the required minimum tonnage).
For the period January 1, 2014 to December 31, 2014, the maximum AMUSA liability
for repair and maintenance expense categorized as total machinery shall be
$*****/ton (based on the required minimum tonnage)
For the period January 1, 2015 to December 31, 2015 the total reimbursable
expenditures for O&M expenses shall not exceed $***** per ton unless labor rates
are modified, electricity prices change, or natural gas prices are greater than
or less than $***** mmbtu. The maximum O&M value will be adjusted upward or
downward for labor rates, electricity and natural gas prices. Personal property
taxes will remain a direct reimbursable expense.
For the period January 1, 2016 to December 31, 2016, the total reimbursable
expenditures for O&M expenses shall not exceed the 2015 value except as adjusted
by the BLS All Industrial Commodities Less Fuels Index change plus adjustments
for changes in labor rates, electricity and natural gas prices. Personal
property taxes will remain a direct reimbursable expense.
For the period January 1, 2017 to December 31, 2017 the total reimbursable
expenditures for O&M expenses shall not exceed the 2016 value except as adjusted
by the BLS All Industrial Commodities Less Fuels Index change plus adjustments
for labor rates, electricity and natural gas prices. Personal property taxes
will remain a direct reimbursable expense.
For the period January 1, 2018 through the end of the Renewal Term, the




3



--------------------------------------------------------------------------------

 




 
O&M reimbursement expenses shall be based upon the annual budgeting process in
the Existing Agreement, except for machinery expenses which shall be subject to
the line item cap below. Personal property taxes will remain a direct
reimbursable expense.
 
 For the period January 1, 2018 to September 30, 2023, the maximum AMUSA
liability for repair and maintenance expense categorized as total machinery
shall be $*****/ton (based on the required minimum tonnage) adjusted by the
annual change in the BLS All Industrial Commodities Less Fuels Index using the
2014 annual average bases.
 
Examples of these calculations will be developed and approved as part of the
Renewal Term documentation.
Timing for 2014 AMUSA, IHCC Projects and Upgrades
AMUSA reline of No. 7 Blast Furnace and timing for delivery and installation of
two new Pusher Charger Machines and modification and upgrade of the Door
Machines will impact 2014 coke production and will be reflected in the Minimum
Coke Purchase Requirement for 2014, as set forth below.
During the reline of No. 7 Blast Furnace, AMUSA will use best efforts to utilize
the Coke produced by IHCC in its other blast furnaces (per the existing
contract). This includes taking delivery of the coke produced on a mutually
agreeable production schedule supporting agreement on the contractual minimum
(per the next section).


4



--------------------------------------------------------------------------------

 




Minimum Coke Purchase Requirement:
The Minimum Coke Purchase Requirement is ***** Tons per year (tpy) for the
calendar year commencing January 1, 2015. The contractual Minimum Coke Purchase
Requirement for 2014 shall be determined by mutual agreement of IHCC and AMUSA,
based on the timing for delivery and installation of two new Pusher Charger
Machines and the modification and upgrade of the Door Machines, as well as
AMUSA’s reline of No. 7 Blast Furnace.
Commencing January 1, 2015, AMUSA agrees to take and pay for all coke production
above the ***** tpy. The price for the Coke above ***** tpy in any calendar year
shall be reduced by *****% of the total Return on Capital charge (i.e., $*****).
For the year commencing January 1, 2023, the Minimum Coke Purchase Requirement
will be pro-rated for an October 1, 2023 contract end date, unless the Parties
exercise a Renewal Option. In the event of any production shortfalls after
January 1, 2014, Section 3.1(d) of the Existing Agreement shall continue to
govern, provided that AMUSA’s preference is, if possible, for IHCC to supply
Coke meeting the Coke Quality Specifications from IHCC’s affiliates.
incremental Return on Capital Charge
During the Renewal Term, the incremental return on capital charge will be
$*****/net Ton furnace coke,
Current Return on Capital Charge extension
AMUSA will continue to pay the current $*****/ton return on capital charge for
the duration of the Renewal Term which will satisfy any ongoing maintenance
capital and any liability for residual value of the facility.
Coal Cost:
Pass through (same as Existing Agreement), AMUSA and IHCC to jointly develop the
blend of coals to be used by IHCC. Coal blend development will cover all costs
components of coal, including FOB mine coal costs, logistics and handling costs.
Yield Test:
AMUSA and IHCC shall make reasonable commercial efforts to negotiate a mutually
agreeable coal to coke yield measurement process in lieu of the yield test. Such
negotiation and any coke yield measurement process shall also address issues of
inventory control and spillage control. Notwithstanding the foregoing, AMUSA and
IHCC shall not have an obligation to agree to a new coke yield measurement
process.
O&M:
Annual Budget (same as Existing Agreement) in 2014 and 2018-2023, 50/50 on
variances.
In the years 2015-17 budget will equal the Refurbishment Expense Cap amounts for
those years as described above. IHCC is solely responsible for variance above
the limits set forth in Refurbishment Expense Cap. IHCC will share any variance
below the Refurbishment Expense Cap with AMUSA on a 50/50 basis.
Inventory Risk:
Pass through (same)


5



--------------------------------------------------------------------------------

 




Coal Handling and other coal charges:
Pass through (same)
LakeShore Coal Handling:
Assuming IHCC purchase of Lakeshore, the rate shall be the 2013 rate ($*****),
plus any capital recovery charge that both Parties mutually agree is beneficial
through June 30, 2014, provided, however, that the Parties shall not have an
obligation to agree to any capital recovery charge. After June 30, 2014, the
rate escalates by the factors shown in Schedule 4.1 of the Coal Handling
Agreement dated August 30, 2013 between IHCC and SunCoke Lake Terminal LLC.
IHCC-Cokenergy Contract
Cokenergy owns and operates the heat recovery steam generators, flue gas
desulfurization system, and associated equipment. IHCC will continue to try to
reach an agreement with Cokenergy, and a new agreement with Cokenergy may not be
reached on or before October 1, 2013. However, this Agreement is not dependent
upon, or subject to revisions based on, any such agreement between IHCC and
Cokenergy. In no event shall any amounts payable by IHCC to Cokenergy be passed
through to AMUSA as operating or capital costs or otherwise.
Governmental Impositions:
Operating costs shall include all Governmental Impositions occurring on or after
October 1, 2013 (excluding any imposed as a result of or in connection with the
NOV negotiations) which IHCC is not reasonably able to mitigate plus actual
costs incurred by the IHCC in the course of such mitigation. Governmental
Imposition shall have the definition in Section 1.30 of the Existing Agreement,
with an additional clause that Governmental Impositions shall not include any
assessment, charge, impost or levy, however denominated, that are a result of
events occurring or conditions existing, including any failure to comply with
Current Laws.


6



--------------------------------------------------------------------------------

 




Government Regulations affecting IHCC:
To the extent that Current Laws may result in the need for a shutdown or
curtailment of AMUSA and/or IHCC’s facility, irrespective of when such a
shutdown or curtailment occurs, AMUSA and/or IHCC shall not be excused or in any
way released from its obligation to perform under this agreement.


While AMUSA and IHCC know of no future laws or regulations to be enacted or
instituted after October 1, 2013 that may result in the need for a shutdown or
curtailment of AMUSA’s facility or IHCC’s facility, if EPA or IDEM orders
shutdown or curtailment of either facility, AMUSA and IHCC will make best
efforts to obtain relief from such order, and will work to reach a resolution
that will prevent shutdown or curtailment of AMUSA’s and/or IHCC’s operations.
Only if such order results from laws or regulations enacted after October 1,
2013, or from the enforcement of National Ambient Air Quality Standard
regulations enacted prior to October 1, 2013, no liquidated damages or default
will be assigned to or imposed upon AMUSA and/or IHCC for such shut down or
curtailment.


If, as a result of laws or regulations enacted after October 1, 2013, EPA or
IDEM orders the installation of new equipment for IHCC on a no-fault basis,
separately from any past, current or future enforcement action, IHCC and AMUSA
will either negotiate to reach mutual agreement to continue operating, with
mutually agreed upon adjustments to the Agreement, or cease operations at by an
agreed-upon date. If, after 60 days, the Parties cannot reach mutual agreement,
either Party may elect to terminate the agreement, provided, however, that if
IHCC elects to terminate, IHCC first must offer AMUSA the opportunity to take
over IHCC’s facility for $1. IHCC will assume any new liabilities that arise on
or after the start of such 60 day period related to IHCC.
Confidential Information:
The definition of “Confidential Information” and Section 15.11
(“Confidentiality”) in the Existing Agreement will be updated to incorporate the
definition and terms of the current Confidentiality Agreement between AMUSA and
IHCC.


7



--------------------------------------------------------------------------------

 




Additional Agreement Terms:
This term sheet is intended to be binding and enforceable. AMUSA and IHCC will
negotiate in good faith to execute an amendment and/or amendment and restatement
to the Existing Agreement incorporating the terms of this term sheet, including
any modifications to the remaining terms of the Existing Agreement, with the
understanding that limited or no modification will likely be needed for the
majority of remaining terms, including but not limited to Force Majeure,
Arbitration, Warranties, Assignability, Audit of Records, etc., except as
otherwise modified or limited in this Term Sheet. Article XIV, Conditions
Precedent, will be substantially modified given that the Conditions Precedent at
the time of the Existing Agreement entry have been met or expired. Until the
Parties agree to such amendment, and in the event that the Parties are unable to
agree to such amendment, this Term Sheet shall represent the binding agreement
of the Parties.








































8



--------------------------------------------------------------------------------

 




This Term Sheet has been executed by duly authorized representatives of the
Parties as of the date first written above.




ArcelorMittal USA LLC


By:                    
Name:                    
Title:                    


ArcelorMittal USA LLC


By:                    
Name:                    
Title:        


Indiana Harbor Coke Co L.P.
By: Indiana Harbor Coke Company, its General Partner


By:                    
Name:                    
Title:                    



9



--------------------------------------------------------------------------------




Schedule 4.1 to the Coal Handling Agreement
Adjustment of Contract Price
(a)    The Contract Price shall be adjusted on an annual basis effective July
1st of each year starting July 1st, 2014 in accordance with the provisions of
this Schedule 4.1.
(b)    The Contract Price for the first 2.0 million tons of coal received and
stockpiled at the Work Site in any Calendar Year is divided into fixed and
variable costs in percentage weights as follows:
COMPONENT
$/TON
COMPONENT WEIGHT
ESCALATION INDEX NAME & NUMBER
INDEX BASE 6/1/2012
Fixed Cost
*****
*****
 
 
Variable Costs
 
 
 
 
Labor
*****
*****
Wage Rage (straight time) and Fringe
Benefits for Plant Operators per Collective
Bargaining Agreement between
International Union of Operating
Engineers, Local 150 and SXCP affiliate
*****
Fuel
*****
*****
#2 Diesel Fuel
0573-03 (PPI) from Bureau of Labor Statistics average for the year
*****
Materials
*****
*****
PPILFE (Less food and energy) from Bureau of Labor Statistics average for the
year
*****
Total Variable Costs
*****
*****
 
 
Base Price
*****
*****
 
 

(c)    The Contract Price shall be adjusted on in the following manner:
(1)    The Fixed Cost component shall not be adjusted
(2)    The Variable Cost components shall be adjusted on an annual basis in
respect of changes in the index applicable to the weighted percentages of the
respective cost component.
(3)    Adjustments to the Variable Cost components shall be made applicable to
coal delivered to the Work Site on or after July 1st of each year. The initial
adjustment will be made on July 1st, 2014 reflecting the changes between 2013
calendar year average index values and the 2012 base index values.

31





--------------------------------------------------------------------------------




(4)    Each Contract Price component adjustment shall be calculated separately
and rounded to the nearest tenth of a cent ($0.001) per ton; then all of the
components shall be combined to obtain the necessary adjustment, which shall be
stated to the nearest tenth of a cent ($0.001) per ton.
(5)    Each adjustment to each Contract Price component shall be calculated
using the formula:
(6)    
where:
CC    is the Cumulative Change in            *****
component price


CV    is the current value of the index as
first published for adjustment of the component.


IB    is the index base value


CP    is the sum of the value of the variable cost components of the
Contract Price


PC    is the component percentage of each variable cost components.
SAMPLE CALCULATION
Contract Price
$***** per ton
Fixed Element of Contract Price
$***** per ton
Variable Element of Base Price
$***** per ton
Labor Cost Component
*****% of Contract Price
Variable Cost Element
Index Base of Labor Cost
$*****
Current Value of Labor Cost
$*****
Increase in Labor Cost Component
 

*****
 
= $***** per ton

Assuming that at the Contract Price adjustment date there were no increases or
decreases in the other variable costs, the revised Contract Price would be equal
to the following sum:

32





--------------------------------------------------------------------------------








Fixed Element of Contract Price
$***** per ton
Variable Cost Element of Contract Price
$***** per ton
Contract Price Adjustment
$***** per ton
Revised Contract Price
$***** per ton

(d)    The Contract Price for tons of coal in excess of 2.0 million tons
received and stockpiled at the Work Site in any Calendar Year shall be only the
Variable Cost components adjusted at the same percentage rate as that calculated
for the first 2.0 million tons.







33



